Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the amendment filed on 01/18/2022.
Claims 9-19 are amended by the Applicants.
Claims 1-8 cancelled by the Applicants.
Claims 9-21 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
 The invention generally relates to the field of software security, particularly to protection of software such as applications or libraries from attacks using debugging techniques. The cited prior art taken alone or in combination fail to teach the method/system includes in part the following steps “…executing the software process such that the debugger process is invoked at least once; performing one or more functions within the debugger process in response to invocation of the debugger process, the one or more functions having an output dependent on data associated with the software process, wherein, when the entry point of a function is reached while executing the software process, which function has been placed in the debugger, firstly serializing function parameters into a state structure, then executing an exception inducing instruction and thus causing an exception, and the debugger identifying the debuggee location of the exception” as recited in claim 9. 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Related cited arts:
US 20130305223 A1 discloses a software architecture as designed is governed. A rules engine tests code for implemented architectural decisions. Deviation from designed architecture is detected by execution of the rules engine. The dashboard generates a graphical or textual representation indicating violations and/or changes in the implemented architecture over time. A dashboard assists in managing implementation of the architecture by indicating deviation or the results of change to coding.
US 20130067432 A1 discloses the present disclosure describes an application development toolkit that includes a memory device configured to store programming constructs of a scripting language. The programming constructs may be configured to define an application. The application development toolkit includes a processing device configured to dynamically generate, in the memory device, an abstract tree structure including at least a portion of the programming constructs that define logic components of the application. The processing device 
US 20120110552 A1 discloses a debugger that includes a breakpoint protection mechanism that detects when the program being debugged has been modified to overwrite one or more instructions corresponding to existing breakpoints. When the debugger halts execution of a program being debugged, all of the set breakpoints are checked by determining whether the instruction corresponding to each breakpoint has changed. If any of the instructions corresponding to the breakpoints has changed, the corresponding breakpoint is removed. An optional warning may be provided to the user to inform the user of any removed breakpoints.

Gagnon, Michael N., Stephen Taylor, and Anup K. Ghosh. "Software protection through anti-debugging."
Chung, JaeWoong, et al. "Ased: availability, security, and debugging support using transactional memory."
Cifuentes, Cristina, Trent Waddington, and Mike Van Emmerik. "Computer security analysis through decompilation and high-level debugging."

The combination of above references does not teach or suggests the limitations as indicated in the reasons for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Satish Rampuria whose telephone number is (571) 272-3732.  The examiner can normally be reached Monday-Friday between 8:30 am to 5:00 pm.
 TC 2100 Group receptionist: (571) 272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Satish Rampuria/Primary Examiner, Art Unit 2193